PER CURIAM.
This matter is before us to review the judgment of the Board of Governors of The Florida Bar that respondent, Clara A. Britton, be suspended from the practice of law for three months and that she be reinstated thereafter upon payment of the costs of these proceedings in the amount of $967.40. The judgment and record of these proceedings were filed with the Clerk of the Supreme Court on October 5, 1965. More than 30 days have now elapsed since the Board of Governors filed its judgment and record of the proceedings in this Court and no petition for review of said judgment has been filed pursuant to Rule 11.11(3) of the Integration Rule of The Florida Bar, 31 F.S.A.
The complaint of The Florida Bar charged respondent with acts of professional misconduct in connection with her representation of Ellen H. Nunez and with improperly soliciting the representation of Mr, and Mrs. Ormer A. Fisher. Respondent was charged with violating her oath as an attorney and Rule 11.02(2), (4) and (5) of the Integration Rule, Canons 6, 10, 11 and 12 of the Canons of Professional Ethics and Rules 1, 19, 20 and 27 of the additional rules governing the conduct of attorneys in Florida. The referee found respondent guilty as charged and recommended she be suspended from the practice of law in Florida for three months and pay the costs of the proceedings. By its judgment dated September 30, 1965, the Board of Governors of The Florida Bar approved and adopted the findings and recommendations of the referee.
The record, the report of the referee and judgment of the Board of Governors have been examined by this Court. It is ordered that the judgment of the Board of Governors of The Florida Bar dated September 30, 1965, that the respondent Clara A. Brit-ton be suspended from the practice of law for three months and that she be reinstated thereafter upon payment of the costs of these proceedings in the amount of $967.40, is approved and adopted as the judgment of this Court, said suspension to commence the date this order is entered.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.